62 F.3d 424
314 U.S.App.D.C. 101
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re:  Allison KEY, Appellant.
No. 94-3159.
United States Court of Appeals, District of Columbia Circuit.
Aug. 9, 1995.

Before:  Silberman, Ginsburg, and Sentelle, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C. Cir.  Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.  For criminal contempt, there must be a willful violation of a clear and reasonably specific court order.  United States v. NYNEX Corp., 8 F.3d 52, 54 (D.C. Cir. 1993).  Appellant's undisputed failure to attend the deposition and to produce the requested documents is a violation of the subpoena.  The subpoena plainly stated the name of the court and the actions required for compliance.  Based on the district court's credibility determination, see United States v. Poston, 902 F.2d 90, 94 (D.C. Cir. 1990) (citation omitted), there was sufficient evidence to find that appellant willfully disregarded a lawful court directive.  See In re Holloway, 995 F.2d 1080, 1082 (D.C. Cir. 1993), cert. denied, 114 U.S. 1537 (1994) (contempt is willful disregard of authority).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.